i          i        i                                                                              i       i        i




                                     MEMORANDUM OPINION
                                              No. 04-08-00893-CV

                                       IN RE MICHAEL SWITZER,
                                       Original Mandamus Proceeding1

                                              No. 04-08-00901-CV

                                          IN RE LISA SWITZER,
                                       Original Mandamus Proceeding2

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 28, 2009

PETITIONS FOR WRIT OF MANDAMUS DENIED

           Relators have filed petitions for writ of mandamus. This court has determined that relators

are not entitled to the relief sought. Therefore, the petitions are DENIED. TEX . R. APP . P. 52.8(a).



                                                                PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-PA-01700, styled In the Interest of R.J.S., filed in the 224th
Judicial District Court, Bexar County, Texas.

           2
          … This proceeding arises out of Cause No. 2008-PA-01700, styled In the Interest of R.J.S., filed in the 224th
Judicial District Court, Bexar County, Texas.